DETAILED ACTION
1.	Applicant's amendment filed on July 1, 2021 has been entered.  Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed July 1, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 8-12 of Remarks, filed July 1, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Navarre; Gloria Jean et al. (US 6442611 B1) discloses a system and method are provided for executing a request from a client application. Unlike conventional networks in which a client application transmits several data access transactions to several server applications, the client application of these preferred embodiments merely sends a single request to a gateway application, which converts the request into appropriate data access transactions. The preferred embodiments provide the advantage of allowing a client application to communicate with a plurality of server applications without knowing the server application's format or syntax requirements. Further, unlike environments in which a client application compiles data received from each contacted server application, in the environment of the preferred embodiments, the client application is presented with a single integrated response.
The prior art of record Raman; Madhusudan et al. (US 9071636 B2) discloses a system may be provided that comprises one or more servers to: receive information regarding known epitypes of malness, where the information includes malness scores and behaviors for the known epitypes of malness; store the information regarding the known epitypes of malness; generate rules for a model based on the 
The prior art of record WHITE; Christopher Jules et al. (US 20140201807 A1) discloses methods and systems described herein relate to enhancing security on a device by configuring one or more software functions in a trusted zone of a processor using object firewalls, IPC mechanisms, and/or a policy engine. An inter-process communication mechanism and inter-process communication bus enable secure inter-process communication between inter-process communication applications within the trusted zone and inter-process communication applications external to the trusted zone. Adapting, filtering, blocking, redirecting, or otherwise modifying inter-process communications is enabled by the inter-process communications mechanism. Modifications may be controlled by a policy engine within the trusted zone.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Navarre; Gloria Jean et al. (US 6442611 B1), in view of Raman; Madhusudan et al. (US 9071636 B2), and further in view of WHITE; Christopher Jules et al. (US 20140201807 A1), do not disclose these specific limitations of determining whether the operating system service, a method associated with the transaction request, and the client application are being observed by determining whether the operating system service, a method associated with the transaction request, and the client application are being instrumented and whether they are under active evaluation; in response to determining that the operating system service, the method associated with the transaction request, and the client application are being observed, modifying a behavioral vector associated with the client application and processing the transaction request; and in response to determining that at least one of the operating system service, the method associated with the transaction request, and the client application are not being observed, processing the transaction request without modifying the behavioral vector associated with the client application (emphasis added), as set forth in claim 1, similar to claims 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        July 30, 2021